By the Court,

Savage, Ch. J.
The fifteen months within which the creditor had a right to redeem, expired on the thirteenth day of April, according to the principle adopted by this court in the computation of time, when an act is required by statute to be done within a specified period. (2 Cowen, 518. id. 605 and note.) The last day of the fifteen months happening on Sunday, the tender ought to have been made on Saturday, to entitle the creditor to a deed. In the case Ex parte Dodge, (7 Cowen, 147,) it was holder) that notice of appeal from a justice’s judgment given on Monday, when Sunday was the last day of giving notice, was too late. Sunday being dies non juridicus, (12 Johns. R. 178, 8 Cowen, 27,) *43the sheriff was' not bound to attend to the discharge of the ordinary duties of his office on that day. Á demand on Sunday of the performance of a contract, where a previous demand was necessary to the maintenance of the action, was holden not to be good. (1 Cowen, 85.)
Motion denied.